Citation Nr: 1628904	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, issued by a VA rehabilitation counselor.  

In March 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  The Veteran previously received vocational rehabilitation services towards a career as a project manager.  He was considered rehabilitated in August 2014.

2.  In May 2014, the Veteran was offered and accepted a position as a district manager for a fitness franchise. 

3.  The Veteran's service-connected disabilities have not worsened to the point where he cannot perform his job position, nor is this occupation otherwise unsuitable.  There is not a serious employment handicap.     


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services under Chapter 31, Title 38 of the United States Code.  38 U.S.C.A. § 3105 (West 2014); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.198 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                    38 C.F.R. §§ 3.102, 3.159, and 3.326.  

However, regarding vocational rehabilitation services under Chapter 31,                              the U.S. Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA, while relevant to compensation claims under Chapter 51 of Title 38 U.S.C., do not apply to vocational rehabilitation benefits as governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

This claim is for entitlement to reentrance into a vocational rehabilitation services program.  

The Veteran was initially determined to have met the qualifications for basic entitlement to Chapter 31 benefits in January 2011.  An Individualized Written Rehabilitation Plan (IWRP) was developed with the goal of training and employment in the occupational field of project management.  The training included completion of a Master's in Business Administration (MBA).

In August 2013, the Veteran graduated with a MBA.  Subsequently, the Veteran submitted a request for Vocational Rehabilitation and Employment (VRE) service to pay for a PhD in Business Administration.  This request was denied in November 2013.  In May 2014, the Veteran accepted a position as a district manager for a fitness franchise.  In August 214, the RO found that the Veteran was rehabilitated as he had been employed for 60 days as a district manager.  The Veteran testified that he required a PhD to reach his goal of conducting research and teaching at the university level.  

In pertinent part, the goal of the vocational rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 C.F.R. 
§ 21.72(a)(2).

The purpose of "rehabilitated" status is to identify those cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.  For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  A veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  (1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days;  (2) Is employed in an occupation unrelated to the occupational objective of the veteran's rehabilitation plan for at least 60 continuous days if the veteran concurs in the change and such employment: (i) Follows intensive, yet unsuccessful, efforts to secure employment for the veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the veteran's rehabilitation plan; (ii) Is consistent with the veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

Here, the Board again notes that the IWRP indicates the program goal of obtaining and maintaining entry level employment in project management.  The objectives required to meet this overall program goal included obtaining a MBA, which the Veteran did.  The Veteran accepted employment as a district manager and was employed continuously for 60 days.  The district manager position was closely related to the Veteran's original occupational specialty of project manager.  The Board acknowledges that the Veteran now wishes to become a university level teacher.  However, the goal of the vocational rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  The Veteran has completed such rehabilitation and has become employable.  After completing the objectives of his IWRP, he was able to find employment in the competitive job market in a field closely related to his MBA studies.

The Veteran has not provided any medical evidence to suggest that he is not employable considering his individual talent coupled with the education he has received.  

The requirements to warrant reentrance into vocational rehabilitation under                     38 C.F.R. § 21.284 are not met here, as the Veteran remains capable of performing occupational duties, and the occupation itself is suitable to his current and future needs.  Nor has the Veteran demonstrated a "serious employment handicap."  See 38 C.F.R. §§ 21.41, 21.44. 

The Board has considered the Veteran's contentions and identified circumstances, but must duly apply the prevailing law and regulations.  The Veteran has sufficient residual occupational capacity that additional vocational rehabilitation is not required.  Accordingly, the appeal is denied.


ORDER

The claim for entitlement to reentrance into a vocational rehabilitation services program under Chapter 31 of Title 38 of the United States Code is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


